—Judgment, Supreme Court, Bronx County (Hansel McGee, J.), entered July 13, 1995, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s reversal of its District Rent Administrator’s order granting petitioner a major capital improvement (MCI) rent increase, which reversal was based on rent-reduction orders issued because of petitioner’s failure to maintain required services and in effect at the time the Rent Administrator issued the rent-increase order, unanimously affirmed, without costs.
Rent Stabilization Code (9 NYCRR) § 2522.4 (a) (13) makes it *155discretionary with respondent either to deny an MCI application when the applicant is not maintaining all required services or to grant the application on condition that such services will be restored within a reasonable period of time. Inasmuch as respondent’s determination not to grant a conditional increase fell well within its discretion, and was rationally based on the record evidence, it cannot be said to be arbitrary. We have considered petitioner’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.